DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-4 are pending. Claims 5-9 have been canceled. Claims 1-4 have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hubscher et al. (US 2006/0166374) in view of O’Farrell et al. (US 2012/0184462), further in view of Abdel (US 2010/0317033), Calenoff et al. (US 5,567,594) and Nadaoka et al. (US 2004/0029177).
Hubscher et al. teach an apparatus comprising:
a cassette including an interior housing a plurality of test strips (casing, 2, Fig. 1; surrounds test strips and therefore has an interior housing, par. 44; apparatus includes multiple strips next to each other, which each contain a plurality of specific allergen lines, par. 80), wherein each of the plurality of immunoassay test strips includes:
a backing (membrane support, 10, Fig. 4, par. 45);
a sample pad operable to receive a biological sample (16, Fig. 4, par. 46);
a conjugate pad, the conjugate pad contains anti-IgE antibodies capable of detecting human IgE antibodies, wherein the anti-IgE antibodies are preconjugated to a detecting molecule (labeled analyte site is on a pad upstream from the sample site, par. 47; 16, Fig. 4; labeled analyte is a labeled anti-IgE antibody, label is interpreted as detecting molecule, par. 48; the analyte being detected is (are) human antibody (antibodies), par. 6);
a nitrocellulose membrane strip affixed to the backing (par. 45) including a test zone and a control zone (par. 20), wherein the test zone includes a plurality of allergen panels coated with a relevant antigen cognate to a specific IgE of interest (par. 21; plurality of reaction sites are allergen panels, par. 21) that reacts responsive to an immune complex of the anti-IgE and the specific human IgE antibodies (a colorimetric labeled Anti-IgE antibody-antibody IgE-allergen-complex is formed, par. 21), wherein  responsive to the immune complex of the anti-IgE and the specific human IgE antibodies (a colorimetric labeled Anti-IgE antibody-antibody IgE-allergen-complex is formed, par. 21), wherein the visual indication is in the form of a line (par. 60); and wherein each of the plurality of allergen panels is associated with a different type of allergen (plurality of immobilized allergens that are different, par. 80)
a wick (17, Fig. 4, par. 61).
Although Hubscher et al. do not specifically teach the sample diluted with a buffer after depositing the sample into the apparatus to provide the visual indication of the presence of the antibodies in the sample, this limitation is drawn to a functional limitation of the apparatus.  The prior art must only be capable of performing any recited functional limitations.  Hubscher et al. teach the required structure of immunoassay test strips comprising a conjugate pad and nitrocellulose membrane strip having a test zone and control zone.  The immunoassay test strips of Hubscher are expected to be capable of diluting a sample with a buffer after depositing the sample because the conjugate pad 
Hubscher et al. fail to specifically teach a backing to which the sample pad, conjugate pad, nitrocellulose membrane and a wick are adhered thereto respectively downstream from one another, the anti-IgE antibody being an anti-human IgE antibody, the relevant antigen being purified, the visual indication in the form of a shape other than a line, and test results are in a semiquantitative format.
O’Farrell et al. teach an apparatus comprising a lateral flow immunoassay test strip (par. 88) including:
a backing (par. 132);
a sample pad adhered to the backing operable to receive a biological sample (materials that make up the lateral flow assay  mounted on backing card with pressure sensitive adhesive, Fig. 1; sample application element is interpreted as a sample pad, par. 129);
a conjugate pad adhered to the backing upstream from the sample pad or downstream from the sample pad and comprising a reagent (conjugate element comprises reagent to generate a detectable signal and is located downstream or upstream from the sample application place, which is the sample pad, par. 134; test strip components are mounted on the backing card with pressure sensitive adhesive, par. 10; conjugate pad, Fig. 1);
a nitrocellulose membrane comprising a test zone and a control zone adhered to the backing and downstream from the conjugate pad (nitrocellulose membrane downstream from conjugate pad, Fig. 1; test strip components mounted on the backing 
a wick adhered to the backing and downstream from the nitrocellulose membrane strip (wick, Fig. 1; par. 11 and 15), in order to provide a test strip for determining amounts of multiple analyte in a single sample (par. 95); and 
the test strip wherein test results are in a semiquantitative format (par. 9: The indicia may also indicate qualitative outcomes (positive or negative), semi-quantitative or quantitative outcomes depending upon the assay and reagent design; claim 16: the binding of the analyte to the reagent dot(s) generates a dateable signal at the reagent dot(s), and the intensity and/or the number of the dateable signal at the reagent dot(s) provides a quantitation or a semi-quantitation of the analyte in the liquid sample).
Abdel et al. teach an allergy detector device for human IgE wherein an anti-human IgE antibody conjugated with a detectable label or enzyme can be added. This antibody would attach to the human IgE antibodies that are bound to allergen that are bound to the anti-allergen antibodies (par. 27), in order to provide a personal allergy device to simultaneously detect a group of allergens in food, liquid or pharmaceutical products (par. 26). Abdel et al. also teach that a complex comprising said anti-human IgE antibody, said human IgE antibody, and said food allergen is formed if said human IgE antibody is present in said saliva and said food allergen is present in said food sample (claim 1).
Calenoff et al. teach a library of isolated and purified antigens that are cognate to a specific IgE of interest (col. 6, lines 54-67), in order to provide antigens used in diagnosis and treatment (col. 1, lines 15-19).
Nadaoka et al. teach a lateral flow immunoassay test strip (par. 88) comprising test zones in a nitrocellulose membrane strip (par. 84 and 88) to provide a visual indication of target in a sample (par. 84), wherein the visual indication is in the form of a line or a shape other than a line (reagent immobilization parts may be lines or shapes other than a line including spots, characters or keys, par. 84), in order to provide separate detection zone immobilization parts (par. 84). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in each immunoassay test strip of Hubscher et al., a backing, a sample pad adhered to the backing, a conjugate pad adhered to the backing downstream from the sample pad, a nitrocellulose membrane strip adhered to the backing downstream from the conjugate pad and a wick adhered to the backing downstream from the nitrocellulose membrane strip as taught by O’Farrell et al., in order to allow for individual segments of the test device to be made from different materials each designed for a particular purpose (par. 10-11) and to allow for adjustment of material variables to meet desired assay sensitivity and specificity (par. 89).  One having ordinary skill in the art would have been motivated to change the position the conjugate pad of Hubscher et al. to downstream from the sample pad since O’Farrell et al. teach the positioning of the conjugate pad upstream or downstream from the sample pad as mere alternative and functionally equivalent positions and since the same expected labeling of target analyte would have been obtained. The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the desired device orientation. 
It would have also been obvious to one having ordinary skill in the art before the 
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the anti-IgE antibody in the apparatus of Hubscher et al. in view of O’Farrell et al., an anti-human IgE antibody that binds to human IgE and forming an immune complex of the anti-human IgE and the specific human IgE antibodies as taught by Abdel, because Hubscher et al. is generic with respect to the type of anti-IgE antibody that can be incorporated into the lateral flow device and one would be motivated to use the appropriate antibody for binding to IgE.
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to purify the IgE antigens in Hubscher et al. in view of Abdel, as taught by Calenoff et al., in order to provide increased sensitivity and specificity of a set of antigens specific for IgE (Calenoff, col. 2, lines 35-48).
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the visual indication in 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references of Hubscher and O’Farrell, which are similarly drawn to lateral flow test strips that have a sample pad, conjugate pad, nitrocellulose membrane strip and wick, wherein the test strip is adhered to a backing. One having ordinary skill in the art would also have had a reasonable expectation of success in combining Hubscher and O’Farrell to provide a quantitation or a semi-quantitation of the analyte in the liquid sample because the method of binding reagent being deposited in the flow path as pixels is known in the art as indicated by O’Farrell et al. Furthermore, one having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references of Hubscher and Abdel, which are similarly drawn to lateral flow device comprising antibodies that bind IgE; Hubscher and Calenoff which are similarly drawn to IgE antigens; and Hubscher and Nadaoka which are similarly drawn to immunoassay test strips having test zones to provide visual indication.

With respect to claim 4, Hubscher et al. teach the visual indication in the form of a shape (line shape visual indication, Fig. 2).

Response to Arguments
Applicant’s amendment and arguments filed on 3/1/2022 with respect to the rejection(s) of the pending claim(s) under 35 USC 103 have been fully considered. 
Applicant argued (Remarks on 3/1/2022, pages 1-2) that cited references fail to disclose the amended claim 1 limitation “the conjugate pad includes anti-human IgE that is capable of detecting human IgE antibodies” and “purified antigen reacts responsive to an immune complex of the anti-human IgE and the specific human IgE antibodies and that the visual indication of the presence of antibodies in the biological sample is responsive to the immune complex of the anti-human IgE and the specific human IgE antibodies”.
Applicant’s arguments are found not persuasive because the cited reference of Hubscher et al. in view of O’Farrell et al., Abdel et al., Calenoff et al., and Nadaoka et al. also teach the newly amended claims. 
Regarding claim 1, Hubscher et al. in view of O’Farrell et al., Abdel et al., Calenoff et al., and Nadaoka et al. teach the newly added limitation of ‘the conjugate pad includes anti-human IgE that is capable of detecting human IgE antibodies” and “purified antigen reacts responsive to an immune complex of the anti-human IgE and 
In brief, Hubscher et al. teach an apparatus comprising:
a nitrocellulose membrane strip affixed to the backing (par. 45) including a test zone and a control zone (par. 20), wherein the test zone includes a plurality of allergen panels coated with a relevant antigen cognate to a specific IgE of interest (par. 21; plurality of reaction sites are allergen panels, par. 21) that reacts responsive to an immune complex of the anti-IgE and the specific human IgE antibodies (a colorimetric labeled Anti-IgE antibody-antibody IgE-allergen-complex is formed, par. 21), wherein the plurality of allergen panels are associated with more than two categories of allergens (par. 80: at the allergen site, there are a plurality of immobilized allergens 24, the common allergens which may be tested include but are not limited to pollens, dust allergens, molds, animal epithelium, foods etc.), each of the more than two categories of allergens including specific allergen types within that category (par. 80: lists specific allergen types within each of the more than two categories of allergens),  wherein each of the coated allergen panels of the nitrocellulose membrane strip is configured to produce a visual indication of the presence of antibodies in the sample responsive to the immune complex of the anti-IgE and the specific human IgE antibodies (a colorimetric labeled Anti-IgE antibody-antibody IgE-allergen-complex is formed, par. 21), wherein the visual indication is in the form of a line (par. 60); and wherein each of the plurality of allergen panels is associated with a different type of allergen (plurality of immobilized allergens that are different, par. 80)
Abdel et al. teach an allergy detector device for human IgE wherein an anti-human IgE antibody conjugated with a detectable label or enzyme can be added. This antibody would attach to the human IgE antibodies that are bound to allergen that are bound to the anti-allergen antibodies (par. 27), in order to provide a personal allergy device to simultaneously detect a group of allergens in food, liquid or pharmaceutical products (par. 26). Abdel et al. also teach that a complex comprising said anti-human IgE antibody, said human IgE antibody, and said food allergen is formed if said human IgE antibody is present in said saliva and said food allergen is present in said food sample (claim 1).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the anti-IgE antibody in the apparatus of Hubscher et al. in view of O’Farrell et al., an anti-human IgE antibody that binds to human IgE and forming an immune complex of the anti-human IgE and the specific human IgE antibodies as taught by Abdel, consequently, because Hubscher et al. is generic with respect to the type of anti-IgE antibody that can be incorporated into the lateral flow device and one would be motivated to use the appropriate antibody for binding to IgE.

Applicants also argued (Remarks on 3/1/2022, pages 2) that Abdel describes a process wherein the reacting strip is dipped in a potential allergen rather than having a purified antigen on the test strip as described in Claim 1.
Applicant’s arguments are found not persuasive because this limitation is taught by Hubscher et al. In brief, Hubscher et al. teach a nitrocellulose membrane strip affixed 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067.  The examiner can normally be reached on Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XIAOYAN ZOU/           Examiner, Art Unit 1641                                                                                                                                                                                             
/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        March 25, 2022